Opinion by
Gawthrop, J.,
Plaintiff, a subcontractor, sought to recover from the contractor’s surety a balance due for materials furnished by plaintiff in the course of construction of a section of highway under the State Highway Act of May 31,1911, P. L. 468. The court below made absolute a rule for judgment for want of a sufficient affidavit of defense, and defendant brings this appeal. The only questions raised by the assignments of error are as follows: 1. Was the affidavit of defense sufficient to prevent judgment? 2. Can a subcontractor recover against the surety on a bond given the Commonwealth by a contractor under the provisions of the State Highway Act of May 31, 1911, P. L. 468 ? Other questions were argued in this court, but they were not raised in the court below and are not properly raised here.
1. The opinion of the learned court below, which will appear in the report of this case, clearly vindicates his conclusion that the affidavit of defense was palpably evasive. It utterly failed to set out a full and concise statement of the material facts relied upon so that plaintiff might know with reasonable certainty the nature and character of the defense. It amounted to no more than a general denial of the averments of fact in the statement of claim, coupled with an inferential admission of facts previously denied.
2. Defendant’s contention that, under the bond declared upon, suit must be brought in the name of the Commonwealth has been answered adversely to defendant in the case of H. H. Robertson Co. v. Globe Indemnity Co., 268 Pa. 309, where, in a suit upon a bond identical in terms with the bond in this case, it was held that a subcontractor furnishing materials might sue in his own name.
Appeal dismissed at costs of appellant.